Citation Nr: 0112224	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for right knee 
disability, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from August 1949 to 
December 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, which granted an 
increased evaluation of 100 percent for the veteran's right 
knee disability (pursuant to 38 C.F.R. § 4.30 and the rating 
schedule), effective from January 7, 1998, to February 28, 
1998, and an evaluation of 30 percent from March 1, 1999.


FINDINGS OF FACT

The veteran is status post total right knee replacement; the 
prosthesis is well aligned and without looseness; there is no 
more than moderate pain and weakness; and extension is not 
limited to more than 20 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 
5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after his claim was most recently 
considered by the RO, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); VAOPGCPREC 11-2000.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his right knee 
disability.  The RO has found the claim to be well grounded, 
obtained all medical records pertinent to the claim and 
provided the veteran with several current medical 
examinations of this disability to assess its level of 
impairment.  The Board thus concludes that there is no 
outstanding evidence which should be obtained.  In sum, the 
facts relevant to this claim have been properly developed and 
there is no further action which should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA.

I.  Factual Background

The veteran's service medical records show that he incurred a 
right knee sprain while playing sports in October 1950, 
resulting in internal derangement of his right medial 
meniscus.  Subsequently, he underwent surgery in January 1952 
for excision of his medial meniscus.  The records show that 
he healed uneventfully and was honorably separated from 
active duty in December 1952.  Shortly afterward, he filed a 
claim for VA compensation benefits and was awarded service 
connection and a 20 percent rating for an unstable right knee 
with excision of the medial meniscus in an April 1953 RO 
decision.  This rating remained in effect until the veteran 
reopened his claim in December 1997.

Records from the University Hospitals of Cleveland show that 
in early January 1998, the veteran underwent a total right 
knee arthroplasty for treatment of degenerative joint disease 
of the affected joint which had been unresponsive to 
conventional therapy.  Following surgery, he was discharged 
for a regimen of aggressive physical rehabilitation therapy.  

The report of a February 1998 VA examination shows that the 
veteran appeared on crutches following surgery six weeks 
earlier.  He presented subjective complaints of pain, 
stiffness and swelling of his right knee.  The examiner was 
unable to make commentary regarding any permanent functional 
impairment of the right knee due to the recentness of the 
total knee replacement surgery.  The diagnosis was residual 
postoperative total knee replacement, right knee.

Private surgery reports from April 1994 shows that the 
veteran underwent surgery for his nonservice-connected left 
knee.  Prior to surgery, he was able to extend his right knee 
to -15 degrees and flex it to 115 degrees.  During the 
operation, while he was under anesthesia, his right knee was 
manipulated and this showed an improved range of motion to -5 
degrees extension and 132 degrees of flexion.  The surgeon 
noted that the right knee displayed excellent stability on 
both anterior and posterior drawer, flexion, extension and 
varus/valgus stress.  

The report of a February 1999 VA examination shows that the 
veteran reported that his right knee pain was very minimal 
and tolerable.  He described a subjective feeling that his 
knee was swollen, though at the time of the examination it 
was not swollen.  The examiner remarked that the veteran was 
able to ambulate normally and well.  Physical examination 
revealed no swelling, tenderness or deformity of the right 
knee.  The knee joint was stable and range of motion testing 
revealed flexion from zero to 110 degrees, with no evidence 
of pain or tenderness on motion.  The presence of a residual 
surgical scar on the anterior of the knee, measuring 9 1/2 
inches, was noted.  The X-ray impression was postoperative 
changes with evidence of a total right knee replacement.  The 
position of the prosthesis appeared to be satisfactory.  
There was no evidence of recent fracture or dislocation.  
Sclerotic bone changes were noted in the right patella which 
may have been secondary to vascular change.  The overall 
impression was status post total right knee replacement in 
January 1998.

The transcript of an August 1999 RO hearing shows that the 
veteran testified that he had an occasional sensation that 
his right knee joint was about to give way or collapse, but 
that he had no actual instability.  He also reported that he 
experienced constant swelling of his right knee and sometimes 
a painful stiffness of the joint.  He stated that if he sat 
for more than 15 to 20 minutes he needed to move and flex his 
right knee joint, otherwise he would experience discomfort.  
According to the veteran, since his knee replacement he had 
not experienced the instability and the level of intense pain 
that he used to have with his old knee joint.  He had been 
prescribed several different types of supportive braces in 
the past, but the braces irritated and chafed his leg and so 
he no longer used them.  He denied having any painful scars 
secondary to surgery, and attributed tenderness to the right 
knee as being more from the swelling.  The veteran's spouse 
also presented testimony to the effect that the appellant's 
right knee and leg were always swollen.

In an August 1999 examination report from Associates in 
Orthopedics, Inc., Curtis W. Smith, M.D., noted the veteran's 
history of right knee replacement surgery and that the 
veteran complained of swelling, stiffness and some 
instability in his right knee joint.  Objective examination 
of his right knee showed his surgical incision to have been 
well healed.  His range of motion was unchanged.  His knee 
continued to display mild effusion and swelling which had 
been present throughout.  X-rays showed the prosthetic knee 
joint to be in satisfactory position and alignment without 
evidence of loosening.  The pertinent diagnosis was 
osteoarthritis.  Dr. Smith commented that he had informed the 
veteran that his right knee condition was chronic and that 
the effects of his total knee replacement would be lifelong.  
These effects most likely included persistent swelling, but 
with no general expectation that the knee would deteriorate 
quickly with time.

The report of an April 2000 VA examination shows that the 
veteran reported that he experienced aches, pain, soreness, 
tenderness, stiffness, and fatigability in his right knee, 
with sensations of joint locking and giving way.  According 
to the veteran, supportive braces did not help his condition 
so he did not use them.  He walked with the assistance of a 
forearm-bearing crutch.  He was retired and no longer worked.  
He was able to do normal daily activity but had problems with 
activities which involved climbing, squatting and crawling.  
The knee was described as an ongoing, chronic problem rather 
than one manifested by any specific symptomatic flare ups.  
On physical evaluation, he ambulated with a very slow, 
purposeful gait and used a crutch to assist him.  His right 
knee exhibited some soreness, tenderness and mild pain on 
motion.  Range of motion was from zero degrees on extension 
to 115 degrees on flexion, both actively and passively, 
limited by stiffness and pain.  No joint effusion or 
crepitation was noted at the time.  The right knee appeared 
to be stable to medial, lateral and anteroposterior testing.  
X-rays revealed the right knee prosthesis was in place in 
good alignment.  The diagnosis was residual postoperative 
right total knee replacement.  

The report of a May 2000 VA examination shows that the 
veteran used a cane to assist him when walking.  He presented 
a history of using supportive knee braces in the past, but 
because they chafed his leg their use was discontinued.  He 
reported that he had been retired for a number of years.  He 
stated that he was able to perform normal daily activities 
but was unable to engage in heavy physical labor.  It was 
very difficult for him to use ladders, to climb, and to 
perform squatting and climbing motions.  No specific 
symptomatic flare-ups were reported.  On physical 
examination, he reported having generalized pain in his right 
knee which was very mild just on palpation.  Very little pain 
on motion was noted.  Scars secondary to surgery were noted.  
Range of motion testing revealed extension to zero degrees 
and flexion to 110 degrees, both actively and passively.  The 
knee was stable to medial, lateral and anteroposterior 
testing.  No swelling was observed during this examination.  
The prior X-rays from April 2000 were cited.  The veteran 
displayed a reasonable gait while using a cane for support.  
The diagnosis was residual postoperative right total knee 
replacement.

At a February 2001 video conference before the undersigned 
Board Member, the veteran presented oral testimony in which 
he essentially stated that since his right total knee 
replacement in 1998 he had experienced constant swelling of 
his right knee.  He reported that he did not require any 
further surgery to treat his right knee after the 
implantation of the prosthesis.  He reported that he felt a 
tightness and a burning sensation in this joint and that he 
needed to constantly flex and move his knee when he sat.  
Although he was able to flex his knee, he walked in a stiff-
legged manner because of the sensation of tightness.  He 
described having a feeling of instability in his knee and 
that on three occasions in the prior year he felt that his 
knee was on the verge of buckling and giving way.  He was 
always mindful of this unstable sensation.  He sometimes used 
a cane to help support him when he walked, but he did not use 
a knee brace because he always encountered a problem with 
skin chafing or a poor fit in his prior experiences with such 
braces.  

The veteran described his knee as being constantly painful, 
with the pain on an average day being a 7 in intensity on a 
scale of 1 to 10, and occasionally exceeding 10.  He reported 
that when he went camping with his spouse he would begin to 
experience discomfort beyond his normal baseline level of 
discomfort after walking for approximately 20 to 25 minutes, 
at which time he would ask her to slow down her walking pace.  
He would also need to take a break after driving a car for 1 
1/2 to 2 hours.  He reported that he occasionally treated his 
symptoms with Tylenol or a capsaicin topical rub, but that he 
did not really derive any true relief from his knee symptoms 
through use of medication.  He disdained using narcotic 
medication such as Tylenol with codeine because it 
constipated him.  He reported that he experienced morning 
stiffness in his right knee, but no disturbed sleep as a 
result of his right knee symptoms since his knee operation.  
He stated at the time that his physicians did not discover 
any problems with his prosthesis.  

The veteran reported that he was retired, and that prior to 
his retirement he was employed with a professional 
firefighter company though not in the capacity of a 
firefighter.  He stated that he did not retire on disability 
per se, but that because it was the policy of his employers 
that he could not make any overtime money except working as a 
firefighter, and because his right knee prevented him from 
climbing ladders, he decided to retire from employment early.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Knee replacement with a prosthesis is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  The schedule provides for a 
total rating for a period of one year following implantation 
of prosthesis.  Thereafter, a 60 percent rating is warranted 
when there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the affected knee is to be rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262, but the minimum rating 
shall be 30 percent.

The criteria for a 60 percent rating under Diagnostic Code 
5055 have not been met in the present case.  The medical 
evidence and the veteran's own testimony do not indicate that 
he experiences weakness of his right knee or severe painful 
motion.  The objective findings on examination in April and 
May 2000 do not indicate any weakness of this joint and show 
only generalized and mild pain on motion.  

Diagnostic Code 5256 provides that ankylosis of a knee 
warrants a 30 percent evaluation if the ankylosis is at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is warranted 
if the ankylosis is in flexion between 10 degrees and 20 
degrees.  The evidence demonstrates that the veteran retains 
substantial useful motion of his right knee.  Therefore, a 
higher evaluation is not warranted under Diagnostic Code 
5256.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
and a 40 percent evaluation if extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The evidence for the most part shows that the veteran has 
retained the ability to actively extend his knee to zero 
degrees, although extension was only to 15 degrees during 
left knee surgery in April 1998.  More than mild right knee 
pain has not been found.  No significant weakness has been 
found.  Moreover, the evidence shows that there are no other 
disability factors, such as incoordination or flare-ups, 
which would warrant a conclusion that the limitation of 
extension of the veteran's right knee more nearly 
approximates that required for a 40 percent evaluation than 
that required for a 30 percent evaluation.

Diagnostic Code 5262 provides that impairment of the tibia 
and fibula warrants a 30 percent evaluation if there is 
malunion with marked knee or ankle disability or a 40 percent 
evaluation if there is nonunion, requiring a brace.  The 
evidence shows that the prosthesis is in good alignment and 
that there is no looseness.  In addition, although the 
veteran has reported a subjective sensation of instability, 
the medical evidence consistently indicates that there is no 
instability.  Therefore, a rating in excess of 30 percent is 
not warranted under Diagnostic Code 5262.

The Board also notes that the veteran has some limitation of 
flexion of his right knee, but the maximum evaluation 
authorized for limitation of flexion is 30 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board has also considered whether separate evaluations 
are warranted for arthritis with limitation of motion and for 
instability but notes that the objective medical evidence 
demonstrates that there is no instability.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  The Board notes, however, that the 
veteran is currently retired due to age and has a nonservice-
connected left knee disorder which also contributes to his 
impaired mobility.  Moreover, the veteran has not required 
hospitalization for his right knee disability since surgery 
in January 1998, and the manifestations of his right knee 
disability are neither unusual or exceptional.  In sum, there 
is no indication in the record that the average industrial 
impairment from the right knee disability would be in excess 
of that contemplated by the schedular criteria.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for right knee disability 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

